Shaw C. J.
delivered the opinion of the Court. Of the several questions reserved at the trial, one only is now submitted- for the consideration of the Court. This depends upon the construction of the late statute respecting mortgages of personal property. St. 1832, c. 157, § 1. The question is, whether the execution and registration of a mortgage of per sonal property, described and designated so as to be id'.ntified, made on good consideration, is valid to vest the property in the mortgagee, without an actual or constructive delivery of the goods. By the general rule of the common law, upon a transfer of goods, whether absolute or conditional, as against third persons, there must be a delivery, and in general also, the custody and possession of the goods must be retained by the vendee. It seems to have been the intent of this statute to enable the owners of personal property to make a valid transfer, by way of mortgage or conditional sale, to stand as a security, and of course available against third persons, as well as against the mortgagers and their heirs, and yet to enable *35such mortgagers to have the possession and use of the goods until condition broken. For this purpose registration is required as giving equal and perhaps greater notoriety to the transaction, than delivery and retaining possession. And the Court are of opinion, that by the true construction of the statute, registration was deemed a substitute, as well for a delivery, as for retaining possession. Indeed there would seem to be little value in a mere formal or symbolical delivery, which may be in presence of a single witness, in a manner comparatively secret, when it is to be followed by no change of possession, to give actual notoriety to the transfer. The language of the statute is, that no mortgage of personal property shall be valid, against any other person than the parties thereto, unless possession of the mortgaged property be delivered to, and retained by the mortgagee, or unless the said mortgage be recorded, &c. The plain implication is, that if possession is delivered to and retained by the mortgagee, or if the mortgage is recorded, pursuant to the directions of the statute, .it shall be valid against other persons.
It is to be understood, that this opinion goes no further than to hold, that no formal, symbolical, or constructive delivery of the mortgaged property is necessary, where the execution, delivery, and registration of the instrument of conveyance are duly proved, and where good faith in the transaction, adequate consideration, and other requisites of a valid mortgage of personal property, are shown. . It is, also to be understood, that the articles mortgaged must be of such a nature and so situated, as to be capable of being specifically designated and identified by written description. If they require to be weighed, measured, counted off, or otherwise separated from other and larger parcels or quantities, such requisites are not to be considered as dispensed with by registration. In the present case, the property consisted of heavy articles of machinery, the designation and identity of which are not in question.

Judgment on the verdict fot the defendant